

116 S4185 IS: End Surprise Medical Bills for Air Ambulances Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4185IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish an independent dispute resolution process for surprise air ambulance bills, and for other purposes.1.Short titleThis Act may be cited as the End Surprise Medical Bills for Air Ambulances Act of 2020.2.Ending surprise air ambulance billsPart A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by inserting after section 2719A the following:2719B.Air Ambulance Surprise Medical Bill Dispute Resolution(a)Establishment of independent dispute resolution process(1)EstablishmentNot later than 30 days after the date of enactment of this section, the Secretary, in consultation with the Secretary of Transportation, shall establish an independent dispute resolution process for resolving balance bills between a health plan or a health insurance issuer offering health insurance coverage (in this section collectively referred to as a health insurance issuer) and an out-of-network air ambulance providers in accordance with this section (referred to in this section as the IDR process).(2)Independent dispute resolution entityUnder the IDR process, the Secretary in coordination with the Secretary of Transportation, shall establish a list of qualified entities to serve as Independent Dispute Resolution Entities. In establishing this list of qualified entities, the Secretary shall require that the qualified entities have arbitrators who have—(A)a minimum of 10 years of experience in health care litigation but whom have not represented a health insurance issuer or an air ambulance provider in the preceding 5 years; or(B)a minimum of 15 years of experience in providing mediation and arbitration services. (3)Arbitration parametersThe IDR process shall require an arbitrator to do the following:(A)Render a written decision resolving all disputes that designates 1 party as the prevailing party.(B)Use the following factors in determining the reasonable value of the services provided:(i)The nature of the services provided and equipment used, including the care capability and scope of practice of the out-of-network air ambulance provider.(ii)A comprehensive accounting of the out-of-network air ambulance provider’s costs, payor mix, revenue mix, and other economic factors of the out-of-network air ambulance provider’s service.(iii)Amounts paid (in- and out-of-network) to the out-of-network provider.(iv)Amounts paid (in- and out-of-network) to similar out-of-network air ambulance providers in the same geographic region if such data is available.(v)Information provided by Federal data collection and reporting requirements, when available.(vi)If available for the geographic area in which the flight took place, the median in-network rate.(C)Not take into consideration bill charges when considering the amount to award.(4)Process requirementsThe IDR process shall require an arbitrator and parties adhere to the following process and timelines:(A)The parties shall submit written submissions to the arbitrator on or before the 30th day after initiating the IDR process.(B)The arbitrator’s decision shall include written findings and be issued within 45 days after receipt of the parties’ written submissions.(C)Any amount awarded by the arbitrator shall be paid within 20 days of the arbitrator’s final decision.(D)All proceedings and the arbitrator’s decisions made under the IDR process shall be confidential in nature and not subject to any disclosure requirements.(E)The nonprevailing party shall be responsible for paying all fees charged by the arbitrator.(5)Other considerationsThe IDR process shall allow the arbitrator in making the arbitrator's final decision to take into consideration the number of previous instances in which the parties involved have had to undergo the IDR process. (b)Independent dispute resolution process(1)In generalWhen an out-of-network air ambulance provider bills a health insurance issuer for an air ambulance service provided to a participant, beneficiary, or enrollee of the issuer, the health insurance issuer shall pay the billed amount or determine that the health insurance issuer considers some or all of the claim to be disputed within 30 days from receipt of the bill. If a claim is disputed, the health insurance issuer shall notify—(A)the out-of-network air ambulance provider in writing within 30 days of receipt of the bill why the claim is disputed (in this subsection referred to as the notice of dispute); and(B)the patient who received the out-of-network air ambulance transport that the bill is disputed, that the health insurance issuer, and not the patient, is responsible for the disputed bill, and that the disputed bill will be resolved through the IDR process.(2)Resolution processThe health insurance issuer and the out-of-network air ambulance provider have 90 days from the date on which the provider receives a notice of dispute from the issuer to come to a settlement agreement for the disputed bill.(3)Arbitrator selectionIf the health insurance issuer and the air ambulance provider do not come to an agreement under paragraph (2) within such 90-day period, the issuer and provider shall enter into the IDR process with an Independent Dispute Resolution Entity selected at random from the list established under subsection (a)(2). Within 5 business days of being selected, the Independent Dispute Resolution Entity shall assign an arbitrator to make a determination in the matter. (c)Effect of determinationA final determination of the arbitrator assigned under subparagraph (b)(3) shall be binding on the issuer and provider.(d)Privacy lawsAn arbitrator shall comply with all applicable Federal and State privacy laws in conducting an IDR process under this section.(e)Public availabilityThe amount determined with respect to any claim by an arbitrator conducting an IDR process under this section shall be confidential, except that an arbitrator may access the amounts determined in any previous claims involving the health insurance issuer or the out-of-network air ambulance provider that was resolved through the IDR process.(f)Air ambulance enforcementThe Secretary of Transportation shall require all air ambulance providers to participate in good faith in the IDR process. If an air ambulance provider fails to abide by the timelines established in this section during the IDR process, the Secretary of Transportation shall issue a fine of $20,000 against the air ambulance provider unless the provider's failure to abide by the timelines is attributable to the actions or inactions of the health insurance issuer.(g)Insurers enforcementThe Secretary shall require all health insurance issuers to participate in good faith in the IDR process. If an insurer fails to abide by the timelines established in this section during the IDR process, the Secretary shall issue a fine of $20,000 against the health insurance issuer unless the issuer's failure to abide by the timelines is attributable to the actions or inactions of the air ambulance provider.(h)ReevaluationNot later than 3 years after the establishment of the IDR process, the Secretary and the Secretary of Transportation jointly shall—(1)conduct an evaluation of the process; and(2)based on the results of such evaluation, determine whether to continue or terminate the IDR process (after resolution of all disputed claims that are pending on the date the determination to terminate the process is made).(i)DefinitionFor purposes of this section, the term air ambulance service means medical transport by helicopter or airplane for patients..